Title: To Thomas Jefferson from John Moody, 31 January 1825
From: Moody, John
To: Jefferson, Thomas


                        Dear sir
                        
                            New Canton Buckingham county Virga
                            January 31st
                    In addition to your former favours I have Now to Request a Small one which is will you have the goodness to Recommend me to James Monroe Esqr President of the United States To grant me Some Valuable appointment foreign or Domestic as I Believe myself Qualified for any Mission I Served, my native Country faithfully in War & Peace and Venture to think it reasonable I should now Enjoy some of her favourswith the greatest Consideration of Esteem I am your Devoted friend
                        John Moody